                   IN THE UNITED STATES DISTRICT COURT
              NORTHERN DISTRICT OF ILLINOIS-EASTERN DIVISION

VIAHART LLC

            Plaintiff,

v.                                                          No. 20-cv-5049

THE PARTNERSHIPS AND                                        Hon. Joan H. Lefkow
UNINCORPORATED ASSOCIATIONS
IDENTIFIED IN SCHEDULE “A”,                                 Mag. Judge Jeffrey Cummings

                         Defendants.

PLAINTIFF’S EX PARTE MOTION FOR ENTRY OF A TEMPORARY RESTRAINING
  ORDER, INCLUDING A TEMPORARY INJUNCTION, A TEMPORARY ASSET
                RESTRAINT, AND EXPEDITED DISCOVERY

       Plaintiffs Viahart LLC (“Plaintiff”) seeks entry of an ex parte temporary restraining order,

including a temporary injunction against Defendants enjoining the manufacture, importation,

distribution, offering for sale, and sale of counterfeit and infringing products, a temporary asset

restraint, and expedited discovery in an action arising out of 15 U.S.C. § 1114; Section 43(a) of

the Lanham Act, 15 U.S.C. § 1125(a); and the Illinois Uniform Deceptive Trade Practices Act,

815 ILCS § 510, et seq. A Memorandum of Law in Support is filed concurrently with this Motion.

Date: August 27, 2020                                Respectfully submitted,

                                                     /S/DALIAH SAPER
                                                     DALIAH SAPER (NO. 6283932)
                                                     MATT GROTHOUSE
                                                     BRANDON BEYMER
                                                     SAPER LAW OFFICES, LLC
                                                     505 N. LASALLE, SUITE 60654
                                                     CHICAGO, ILLINOIS 60654
                                                     (312) 527-4100
                                                     DS@SAPERLAW.COM
